RICHARD B. TEITELMAN, Judge.
The principal opinion holds that Mr. Hess should be subject to reciprocal discipline for actions undertaken as the client of another attorney. I respectfully dissent from this holding because Rule 4-3.1 applies to a lawyer in his or her representational capacity and not to actions undertaken as a client. Further, the alleged violation of Rule 4-8.4(d) was based on the alleged violation of Rule 4-3.1. Consequently, I would hold that this Court should not enter an order of reciprocal discipline.
Although this Court usually imposes reciprocal discipline, the imposition of discipline in another jurisdiction does not require this Court to impose reciprocal discipline. Instead, this Court reserves its independent judgment as to the fitness of the members of its bar. In re Storment, 873 S.W.2d 227, 230 (Mo. banc 1994). In all cases, the purpose of discipline is not to punish the attorney, but to protect the public and maintain the integrity of the legal profession. In re Stewart, 342 S.W.3d 307, 309 (Mo. banc 2011), quoting In re Kazanas, 96 S.W.3d 803, 807-08 (Mo. banc 2003).
The dispositive issue is whether Hess’ conduct as a client violates Rule 4-3.1. Rule 4-3.1 provides:
A lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein, unless there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of existing law. A lawyer for the defendant in a criminal proceeding, or the respondent in a proceeding that could result in incarceration, may nevertheless so defend the proceeding as to require that every element of the case be established.
The plain language of Rule 4-3.1 provides that “a lawyer” shall not bring a frivolous lawsuit. While the Preamble to Rule 4 provides that lawyers must act ethically both in “professional service to clients and in the lawyer’s business and personal affairs,” the Comments specifically guiding the intended application of Rule 4-3.1 indicate that Rule 4-3.1 is intended to apply to a lawyer’s conduct in representing clients.
Comment one states that “[t]he advocate has a duty” to utilize legal procedure for his or her client’s cause but that the law “establishes the limits within which an advocate may proceed.” This Comment makes no reference to an attorney who is a client. The Comment instead makes clear that the lawyer’s duty as an “advocate” is to utilize the law to the client’s fullest benefit.
Similarly, Comment two provides that “[t]he filing of an action or defense or similar action taken for a client is not frivolous merely because the facts have not first been fully substantiated.... ” The Comment then provides that “[wjhat is required of lawyers, however, is that they inform themselves about the facts of their client’s cases.” As in Comment one, Comment two provides that the rule applies to a lawyer who is representing a client; not to a client who happens to be a lawyer. Thus, when a lawyer elects to hire an attorney and becomes a client, it is the hired lawyer’s professional responsibility to advise the lawyer-client’s claim and proceed accordingly. In such cases, the attorney becomes a client, seeking the services of an advocate who, pursuant to Comment two, must “determine that they can make *51good faith arguments” on the client’s behalf. Hess could have chosen to file the cases in question pro se, and, in that case, there would be no question that Rule 4.3.1 applied. However, Hess limited his participation to the role of a client, albeit an active client according to the review board’s findings. As in Comment one, nothing in Comment two provides that Rule 4-3.1 applies to client who happens to be a lawyer.
In addition to the language of the Comments, this Court’s cases indicate that professional discipline for personal misconduct is generally reserved for those cases in which the lawyer has committed a crime that reflects adversely on his or her fitness as a lawyer or has engaged in egregiously dishonest or destructive personal misconduct. This is illustrated by the cases cited by the principal opinion. In In re Stewart, 342 S.W.3d 307 (Mo. banc 2011), this Court suspended an attorney who was convicted of a felony following his fourth conviction for driving while intoxicated. Likewise, in In re Duncan, 844 S.W.2d 443 (Mo. banc 1992), this Court suspended an attorney who pleaded guilty to two misdemeanors for willfully failing to pay federal income taxes. In In re Frick, 694 S.W.2d 473 (Mo. banc 1985), this Court disbarred an attorney who had an affair with a divorce client and, when the relationship ended, proceeded to engage in a course of conduct that amounted to a “reign of terror and intimidation.” The attorney’s conduct included a felony conviction for unlawful use of a weapon for firing at a security officer who had discovered the attorney spray painting threatening graffitti directed at his former client and girlfriend. Id. at 479. Finally, in In re Panek, 585 S.W.2d 477 (Mo. banc 1979), this Court disbarred an attorney who defrauded his friend and former client by utilizing a power of attorney to make unauthorized investments and transactions. In contrast to these cases, Mr. Hess’ conduct, though perhaps exhibiting poor judgment, does not involve a criminal conviction or an effort to defraud or terrorize a former client. The cases cited do not establish the propriety of reciprocal discipline in this case.
Finally, neither the OCDC nor independent research has revealed any other case in which Rule 4-3.1, or its analogues in other states, have been applied to a lawyer who is not acting as an advocate but instead is a client. A likely reason for this is that the rule simply does not or, at most, should be very rarely applied to a lawyer’s personal dealings. This Court has established Rules of Professional Conduct in order to regulate the practice of law and should exercise great caution when asked to impose professional discipline for personal misdeeds. This case does not cross that threshold. I would not impose reciprocal discipline on the facts of this case.